DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation " the nonmetallic solid ceramic material ".  There is insufficient antecedent basis for this limitation in the claim.  Note claim 10 depends from claim 8, the  nonmetallic solid ceramic material is not introduced in claim 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 



Claim 1-2, 4, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMichael et al. (US 1517301) in view of Fisher et al. (US 2014/0061182A1).
	McMichael discloses in reference to claim:
1.  A water heating element, comprising: a shaft 14;  and a heat generator 12 which generates heat which causes the shaft to generate radiant heat such that a temperature of water within a water 
Heater 5 rises;  wherein the shaft and heat generator of the water heating element are axially aligned. 

    PNG
    media_image1.png
    930
    1010
    media_image1.png
    Greyscale

McMichael does not disclose wherein the heating is laser based wherein a laser beam acts to increase the temperature of the shaft thereby transferring heat to the water. 
Fischer discloses  a heating device wherein the heating is laser based and further wherein a laser beam acts on a shaft to increase the temperature of the shaft, specifically the laser power generated by 
One of skill in the art would have found it obvious under at least KSR rationale B above to modify the heating means of McMichael to include the laser based heating means as claimed. 

2.  The laser based water heating element of claim 1, wherein the shaft is centered on the laser beam generator.  See McMichael and Fischer, both showing axially aligned configurations. 
 

4.  The laser based water heating element of claim 1, wherein the shaft includes a threaded end which passes through a wall of the water heater.  See McMichael
 

7.  The laser based water heating element of claim 1, wherein at an end distal to the laser beam generator the shaft of the laser based water heating element is formed from a metal material. McMichael teaches shaft 14 being made of metal. 
 
8.  The laser based water heating element of claim 7, wherein the metal material comprises one of titanium, tungsten or copper. 
	McMichael does not discuss the type of metal used for protective shaft 14.  Looking to Fischer the use of copper is disclosed as preferable for the energy converter 14.  As such one of skill in the art would find the modification of McMichael to include a copper metal end to serve as an energy converter to be obvious at least under KSR rationales A and D. 
 

 
10.  The laser based water heating element of claim 8, wherein the nonmetallic solid ceramic material comprises nonmetal or metalloid atoms.   Ceramics are known to include non-metal atoms. 
 
11.  The laser based water heating element of claim 1, further comprising: an hollow inner area extending from an end, at which the laser beam generator is located, to an opposing end of the heating element. See shaft 14 of McMichael. 


Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMichael et al. (US 1517301) in view of Fisher et al. (US 2014/0061182A1).
	McMichael in view of Fischer discloses the claimed invention except in reference to claim:

5.  The laser based water heating element of claim 1, wherein the shaft is formed from multiple pieces which are coupled together in a male/female screw type arrangement via a coupling element. 
 
6.  The laser based water heating element of claim 5, wherein the metal coupling element is formed from metal. 
	It would have been obvious to one of skill in the art to provide the shaft 14 of McMichael in multiple pieces using a similar metal male/female screw type arrangement as taught at 15 by McMichael for a coupling member between multiple shaft sections, since it has been held that constructing . 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

THOR S. CAMPBELL
Examiner
Art Unit 3761



/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761